*357ON SUPERVISORY WRITS TO THE THIRTY-SECOND JUDICIAL DISTRICT COURT, PARISH OF TER-REBONNE
PER CURIAM:
| iDenied. The application is moot in light of State v. Boquet, 15-1883 (La. App. 1 Cir. 3/21/16) (unpub’d), which is attached hereto and incorporated into this ruling.
Attachment
| .STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA
VERSUS
TODD M. BOQUET, JR.
NO. 2015 KW 1883
MAR 21 2016
In Re: Todd M. Boquet, Jr., applying for supervisory writs, 32nd Judicial District Court, Parish of Terrebonne, Nos. 635187, 635840, & 648691.
BEFORE: PETTIGREW, HIGGINBOTHAM, AND CRAIN, JJ.
WRIT GRANTED. As an indigent inmate, relator is entitled to receive certain court documents, such as his guilty plea transcript, the bill of information or indictment, commitment papers, court minutes for various portions of the trial, and minutes of his sentencing, free of charge without the necessity of establishing a particularized need. See State ex rel. Simmons v. State, 93-0275 (La. 12/16/94), 647 So.2d 1094 (per curiam). For all other documents, the inmate is required to establish a particularized need by properly filing an application for postconviction relief, which sets out" specific. claims of constitutional errors requiring the requested documentation for support. See State ex rel. Bernard v. Criminal District Court Section “J”, 94-2247 (La. 4/28/95), 653 So.2d 1174, 1175 (per curiam); State ex rel. McKnight v. State, 98-2258. (La. App. 1st Cir. 12/3/98), 742 So.2d 894, 895 (per curiam). Relator properly filed an application for postconviction relief with the trial court, and he is now seeking review with this Court of the trial court’s denial of his application. Relator has made several attempts to obtain the documentation to which he is entitled, and which is necessary for a review of his application. Therefore, the district court is instructed to provide relator with the documents to which he is entitled on or before April 22, 2016, if it' has not already done so. Considering the claims raised in his application for postconviction relief, the district court should also provide relator copies of his guilty plea and sentencing transcripts. Thereafter, relator has until May 23, 2016, to file his new application with this Court, which should include' all documentation provided to him by the district court, the entire contents of this and his previously filed writ applications, and copies of this court’s rulings on his applications.
TMH
WJC
JTP
COURT OF APPEAL, FIRST CIRCUIT

M

DEPUTY CLERK OF COURT
FOR THE COURT